 

Case 7:19-cr-00080-NSR Document 43 Filed 03/30/20 Page 1iof1

TANNER & ORTEGA, L.L-P.
ATTORNEYS AT LAW
WWW TANNERORTEGA.COM

HOWARD E. TANNER*
HUGO G. ORTEGA
*MEMBER OF N.Y..NJ. AND D.C. BAR

NEW YORK CITY OFFICE

 
 
 
  
   

MEMO-ENDORSED

  

 

   

WHITE PLAINS OFFICE
305 BROADWAY 175 MAIN STREET
SUITE 1400 SUTTE 800
NEW YORK, NY 10007 WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333 OFFICE: (914) 358-5998
FAX: (212) 962-1778 FAX: (914) 761-0995
March 30,2020
The-application is. —-granted.
ee denied,
Honorable Nelson S. Roman . oO Be a ee
United States District Court Judge (sf pe chet AE ee
United States Courthouse Nelson S. Roman, U-S:D-J:
Southern District of New York Dated: fos! XO
300 Quarropas St. Wh toa eet SE
f ains; New Yotk 10605."
White Plains, NY 10601 hte Plains; Ne CBOE:

Chole ok He Couck requested
Aa Lermi nek Ure meee

pe. USA v.Trevor Edwards, 19 CR 80 (NSR)-o2 CS ° 43).
Second Request for Extension to Surrender for Sentence

Dear Judge Roman:

I am assigned to represent Mr. Edwards pursuant to CJA who is currently released on
bond. On March 5, 2020, the defendant was sentenced to 60 months’ imprisonment pursuant to

his guilty plea. On March 17, 2020, the Court granted the defendant’s application for an extension in

which to surrender to the marshals to begin his sentence, to April 7, 2020. (See, ECF Doc No.
40)

prison during the current national pandemic emergency, I am requesting an additio
extension for the defendant to surrender, to Thursday, May 7 at 1:00 p.m.

In light of the continuing ongoing potential threat to the defendant’s health by entering |
1 am informed by the Government that they have no objection to this application.

Thank you, Your Honor, for your consideration of this matter and again wishing you,
your family and court staff good health.

Very truly yours,

Tanner rtega, L.L.P.

   
 
 

oward E. Tafiner
cc: . AUSA Samuel Raymond (By Email/PDF)

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

DATE FILED:_3 a 2a22

Se or

 

 

 

 

 
